NUMBER 13-06-641-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: FERNANDO GARCIA
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Justices Yañez, Rodriguez, and Garza

Memorandum Opinion Per Curiam

 
 Relator, Fernando Garcia, filed a pro se petition for writ of mandamus in the above
cause on December 4, 2006, in which he alleges that respondent, the Honorable Rodolfo
Delgado, Presiding Judge of the 93rd Judicial District Court of Hidalgo County, Texas,
abused his discretion by failing to enforce an alleged order issued by the Texas Court of
Criminal Appeals, ordering respondent to allow relator to file an "out of time appeal" and
to "proceed in a timely manner".

	The Court, having examined and fully considered the documents on file and petition
for writ of mandamus, is of the opinion that relator has not shown himself entitled to the
relief sought and the petition for writ of mandamus should be denied.  See Tex. R. App. P.
52.8.  Accordingly, the petition for writ of mandamus is DENIED. 
 
  PER CURIAM


Do not publish.				
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 21st day of December, 2006.